DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–16 and 19–20 are allowable over Jakins et al., US 2017/0360980 A1 (“Jakins”) in view of Mai et al., CN 105571104 A (“Mai”). 
Claims 17–18 are allowable over Jakins in view of Mai and Xiao et al., US 2019/0331137 A1 (“Xiao”). 
Regarding Claim 1: 
Jakins disclsoes an air purifier. Jakins Fig. 26, [0101]. The air purifier comprises a main body (i.e., housing 301) having a fan (i.e., fan 356) to suction air. Id.  The air purifier comprises a filter (i.e., filter 362) to filter suctioned air. Id. The air purifier comprises a discharge port (i.e., orifice 108) through which filtered air is discharged. Id. at Fig. 24, [0055]. 

    PNG
    media_image1.png
    792
    570
    media_image1.png
    Greyscale

Jakins does not disclose that the air purifier comprises a primary field generator to cause an electromagnetic force. Jakins does not discloses that the air purifier comprises a float provided above the discharge port and having a magnetic body that interacts with the primary field generator of the main body to levitate above the discharge port in a first direction when the primary field generator generates a magnetic field.
In the analogous art of air filters, Mai discloses an air outlet channel structure 10. Mai Fig. 1, p. 2. Mai discloses that the air channel structure 10 comprises a primary field generator to cause an electromagnetic force (i.e., magnetic field generator 12). Id. at Fig. 2, p. 3. Mai also dicloses that the outlet channel structure 10 comprises a float (i.e. air channel top cover 13) provided above a dischrage port (i.e., air outlet 142) and having a magnetic body (i.e., permanent-magnetic clamp 134) that interacts with the primary field generator 12 of the main body to levitate above the discharge  port in a first direciton (i.e., upward direction) when the pirimary field generator generates a magnetic field. Id. at Fig. 2, p. 3. Mai discloses that their invention helps avoid physical noise caused by the air guide strip, reduce air resistance of the air duct and lower the noise of the air duct. Id. at p. 1. It would have been obivous to modify Jakins’s air outlet to have the structure disclosed by Mai for the benefits recited above. 

    PNG
    media_image2.png
    854
    633
    media_image2.png
    Greyscale

However, modified Jakins does not disclose that Mai’s primary field generator 12 is configured to move in the first direciton in the case. Mai discloses a completely different mechanism of moving the float 13, i.e., by adjusting the power supply voltage/current to adjust the magnetic field generator 12 and thereby control the suspension height and angle of the float 13. Mai Figs.3–4, p. 2. Mai’s primary field generator does not move relative to the main body. 
Claims 2–16 are allowable as they depend from claim 1. 
Regarding Claim 17:
Jakins disclsoes an air purifier. Jakins Fig. 26, [0101]. The air purifier comprises a main body (i.e., housing 301) having a fan (i.e., fan 356). Id.  The air purifier comprises a discharge port (i.e., orifice 108) through which filtered air is discharged. Id. at Fig. 24, [0055]. 

    PNG
    media_image1.png
    792
    570
    media_image1.png
    Greyscale

Jakins does not disclose a field generator to generate an electromagnetic field. Jakins does not disclose  that the air purifier also compirses a float provided above the discharge port and having a magnetic body that interacts with the field generator to levitate above the main body when the field generator generates the electromagnetic field. Jakins does not disclose that the float includes a plurality of angled ribs and a plurality of slits, the ribs causing the float to rotate when air is discharged through the slits.
In the analogous art of air filters, Mai discloses an air outlet channel structure 10. Mai Fig. 1, p. 2. Mai discloses that the air channel structure 10 comprises a primary field generator (i.e., magnetic field generator 12) to generate an electromagnetic field. Id. at Fig. 2, p. 3. Mai also dicloses that the outlet channel structure 10 comprises a float (i.e. air channel top cover 13) provided above a dischrage port (i.e., air outlet 142) and having a magnetic body (i.e., permanent-magnetic clamp 134) that interacts with the primary field generator 12 of the main body to levitate above the discharge  port when the pirimary field generator generates a magnetic field. Id. at Fig. 2, p. 3. Mai discloses that their invention helps avoid physical noise caused by the air guide strip, reduce air resistance of the air duct and lower thenoise of the air duct. Id. at p. 1. It would have been obivous to modify Jakins’s air outlet to have the structure disclosed by Mai for the benefits recited above. 

    PNG
    media_image2.png
    854
    633
    media_image2.png
    Greyscale

However, Jakins as modified by Mai does not disclose that Mai’s float 13 includes a plurality of angled ribs and a plurality of slits, the ribs causing the float to rotate when air is discharged through the slits.
In the analogous art of air purifiers, Xiao discloses an air outlet structure 1210, the air outlet structure 1210 comprises a plurality of angled ribs (i.e., airflow outlet ribs 12132) and a plurality of slits (i.e., the slits between airflow outlet ribs 12132). Xiao Fig. 3, [0069]. Xiao also discloses that the air outlet ribs 12132 will further guide and drive the air to discharge helically, upwardly and outwardly. Id. at Figs. 2 and 5, [0082]. Xiao further discloses that the outlet ribs 12132 enables the purified air to flow out to reach a higher height and wider distance to cover more space so as to greatly enahcne the air circualtio of air in the room. Id. It would have been obvious to include Xiao’s outlet ribs 12132 on Mai’s float structure 13 in Jakins’s air purifier for the benefits disclosed above. With this modification, the float will rotate when the air flows out between adjacent slits because of the helically air circulation.

    PNG
    media_image3.png
    816
    1203
    media_image3.png
    Greyscale

However, Jakins as modified does not discloes  a lifting device ocnfigured to move the field generateor within the main body in the first direction and relative to the discharge port.
Claim 18 is allowable as it depends on claim 17. 
Regarding claim 19:
Jakins disclsoes an air purifier. Jakins Fig. 26, [0101]. The air purifier comprises a main body (i.e., housing 301) having a suction port (i.e., inlet located underneath the base 102), a fan (i.e., fan 356) to suction air through the suction port. Id. at Fig. 26, [0065] and [0101]. The air purifier comprises a filter (i.e., filter 362) to filter suctioned air. Id. The air purifier comprises a discharge port (i.e., orifice 108) through which filtered air is discharged. Id. at Fig. 24, [0055]. 

    PNG
    media_image1.png
    792
    570
    media_image1.png
    Greyscale

Jakins does not disclose a field generator configured to be moveable in a first direction. Jakins does not disclose that the air purifier also comprises a float having a magnetic body that interacts with the field generator to levitate above the main body when the field generator generates a magnetic field. Jakins does not disclose that the float is configured to move in the first direction based on a movement of the field generator in the first direction.
In the analogous art of air filters, Mai discloses an air outlet channel structure 10. Mai Fig. 1, p. 2. Mai discloses that the air channel structure 10 comprises a primary field generator to (i.e., magnetic field generator 12). Id. at Fig. 2, p. 3. Mai also dicloses that the outlet channel structure 10 comprises a float (i.e. air channel top cover 13) having a magnetic body (i.e., permanent-magnetic clamp 134) that interacts with the primary field generator 12 to levitate above the main body in a first direciton (i.e., upward direction) when the pirimary field generator generates a magnetic field. Id. at Fig. 2, p. 3.Mai discloses that their invention helps avoid physica noise caused by the air guide strip, reduce air resistance of the air duct and lower thenoise of the air duct. Id. at p. 1. It would have been obivous to modify Jakins’s air outlet to have the structure disclosed by Mai for the benefits recited above. 

    PNG
    media_image2.png
    854
    633
    media_image2.png
    Greyscale


However, Jakins as modified does not disclose that the field generator 12 is configured to be moveable in a first direction. Jakins as modified also does not disclose that the float is configured to move in the first direction based on a movement of the field generator in the first direction.
Claim 20  is allowable as it depends from claim 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776